DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/21, 7/16/21, and 8/18/21 is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group II comprising claims 8-20 in the reply filed on 8/1/22 is acknowledged.  The traversal is on the ground(s) that the Office Action does not provide adequate reasons or examples supporting the conclusion that examining all of the claims is burdensome to the Office.  This is not found persuasive because the first access network device of Group I and the terminal device of Group II are independent devices that perform distinct functions.  For instance, the first access network device as recited in claim 1 performs at least “determining, by the first access network device, a second access network device configured to connect to the terminal device, wherein the second access network device supports the network slice corresponding to the session” which is not required and/or performed by the terminal device.  The terminal device as recited in claim 8 performs at least “sending, by the terminal device, a first message to a first access network device in response to the terminal device determining that a first cell supporting the network slice corresponding to the session exists” which is not required and/or performed by the first network device.  Therefore restriction for examination purposes as indicated is proper because Groups I and II are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because 1) the inventions have acquired a separate status in the art in view of their different classification and 2) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/1/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-9 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIldh et al. (US 2021/0282082).
Regarding claim 8, MIldh teaches a communication method comprising:
determining, by a terminal device (UE), information about a network slice (information about slice availability) corresponding to a to-be-established session (UE connected to a network slice reads information about slice availability broadcasted by network devices for potential session establishment) [par 282-283, 286-287]; and
sending, by the terminal device, a first message (signaling message) to a first access network device (network) in response to the terminal device determining that a first cell supporting the network slice corresponding to the session exists (UE can initiate setup of a slice connection by sending signaling message to network based on read slice availability information) [par 286-287], wherein the first message comprises the information about the network slice corresponding to the session (signaling message contains slice connection) [par 287, 251], the first access network device does not support the network slice (UE may camp on a cell which does not support the slice the UE is connected to or may have moved out coverage of an existing cell that supports a network slice) [par 243], and the first cell belongs to a second access network device configured to connect to the terminal device (UE may connect to network device that broadcasts slice availability information) [par 286-287].
Regarding claim 9, Mildh teaches the communication method according to claim 8, wherein the determining whether the first cell supporting the network slice corresponding to the session exists comprises:
determining, by the terminal device based on information about a tracking area to which at least one measured cell belongs and information about a network slice corresponding to the tracking area (paging area) to which the at least one measured cell belongs, whether the first cell supporting the network slice corresponding to the session exists (UE may determine slice availability information of detected cells based on a paging area which can consist of tracking areas) [par 265-258].
Claim 16 recites similar subject matter as claim 8 and is therefore rejected on the same basis.
Claim 17 recites similar subject matter as claim 9 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11, 14-15, and 18-20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over MIldh et al. (US 2021/0282082) in view of Zee et al. (US 2020/0305054).
Regarding claim 10, Mildh teaches obtaining, by the terminal device, a system message, wherein the system message comprises the information about the tracking area to which the at least one measured cell belongs (network node configures UE with paging area) [par 264, 267], but does not explicitly teach receiving, by the terminal device, information that is about a network slice corresponding to at least one tracking area and that is sent by a core network device.  In an analogous prior art reference, Zee teaches receiving, by a device, information that is about a network slice corresponding to at least one tracking area (TAI) and that is sent by a core network device (source radio network node is provided slice support information coded into a TAI) [par 166].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mildh to allow receiving, by the terminal device, information that is about a network slice corresponding to at least one tracking area and that is sent by a core network device, as taught by Zee, in order for the terminal device to determine which slices are supported.
Regarding claim 11, MIldh and Zee in combination teaches the communication method according to claim 9, further comprising:
receiving, by the terminal device, a third message sent by the first access network device, wherein the third message comprises the information about the tracking area to which the at least one measured cell belongs [Mildh; par 264 267]; and
receiving, by the terminal device, information that is about a network slice corresponding to the at least one tracking area and that is sent by a core network device [Zee; par 166].
Regarding claim 14, Mildh does not explicitly teach receiving a second message sent by the first access network device, wherein the second message comprises first indication information which indicates a terminal device to report a measurement report on the at least one measured cell, and the measured cell supports the network slice corresponding to the session; and sending the measurement report to the first access network device.  Zee further teaches receiving a second message (configuration message) sent by the first access network device, wherein the second message comprises first indication information which indicates a terminal device to report a measurement report on the at least one measured cell (first radio network node sends configuration message to wireless device to configure measurements) [par 183], and the measured cell supports the network slice corresponding to the session (selected cell for measurement may allow slices to use for the wireless device) [par 181]; and sending the measurement report to the first access network device (wireless device sends measurement report to first radio network node) [par 185].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mildh to allow receiving a second message sent by the first access network device, wherein the second message comprises first indication information which indicates a terminal device to report a measurement report on the at least one measured cell, and the measured cell supports the network slice corresponding to the session; and sending the measurement report to the first access network device, as taught by Zee, in order to perform a mobility procedure to one or more measured cells that support the network slice corresponding to the session.
Regarding claim 15, Zee teaches the communication method according to claim 8, further comprising:  
receiving, by the terminal device, a second message (configuration message) sent by the first access network device, wherein the second message comprises first indication information which indicates the terminal device to report a measurement report on the at least one measured cell, and the measured cell belongs to a tracking area that supports the network slice corresponding to the session (first radio network node sends configuration message to wireless device to configure measurements based on slice support information and TAI) [par 166, 181, 183]; and
sending, by the terminal device, the measurement report to the first access network device (wireless device sends measurement report to first radio network node) [par 185].
Claim 18 recites similar subject matter as claim 10 and is therefore rejected on the same basis.
Claim 19 recites similar subject matter as claim 11 and is therefore rejected on the same basis.
Claim 20 recites similar subject matter as claim 14 and is therefore rejected on the same basis.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIldh et al. (US 2021/0282082) in view of Gu et al. (US 2021/0204187).
Regarding claim 12, MIldh does not explicitly teach wherein the first message comprises information about channel quality of the at least one measured cell.  In an analogous prior art reference, Gu teaches a terminal device transmits a first message (measurement report) that comprises information about channel quality of at least one measured cell (terminal device transmits measurement report which may indicate that network device in TA2 does not support a network slice the terminal device is connected to) [par 48].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mildh to allow the first message to comprise information about channel quality of the at least one measured cell, as taught by Gu, in order to report measurements made by the terminal device.
Regarding claim 13, Gu teaches the communication method according to claim 12, wherein the at least one measured cell supports the network slice corresponding to the session (measurement report may contain cells that support network slice) [par 48].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647